Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        21-OCT-2021
                                                        12:39 PM
                                                        Dkt. 210 ORD

                          SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
________________________________________________________________

            IN RE: MEYER M. UEOKA, ESQ., (Deceased)
________________________________________________________________

                        ORIGINAL PROCEEDING
                         (ODC 14-050-9193)

               ORDER GRANTING MOTION FOR DISCHARGE
  (By: Recktenwald, C.J., McKenna and Wilson, JJ., and Intermediate
 Court of Appeals Associate Judge Leonard, in place of Nakayama, J.,
recused, and Intermediate Court of Appeals Associate Judge Wadsworth,
                    assigned by reason of vacancy)

          Upon review of the October 8, 2021 report, submitted

by attorneys Jakob K. Wormser and Jamil D. Newirth, in their

capacities as co-Trustees over the practice of deceased attorney

Meyer M. Ueoka, pursuant to Rule 2.20 of the Rules of the

Supreme Court of the State of Hawai‘i (RSCH), and their motion

for this court to approve the report and to discharge them, the

October 18, 2021 response filed by Bradley Tamm, in his capacity

as Trustee Administrator at the Office of Disciplinary Counsel,

and the record in this matter, we conclude that there remains

nothing further for the co-Trustees to do in this matter and,

hence, that discharge is appropriate. Therefore,
         IT IS HEREBY ORDERED that the October 8, 2021 report

is approved and the motion for discharge is granted.

         DATED: Honolulu, Hawai‘i, October 21, 2021.

                           /s/ Mark E. Recktenwald

                           /s/ Sabrina S. McKenna

                           /s/ Michael D. Wilson

                           /s/ Katherine G. Leonard

                           /s/ Clyde J. Wadsworth




                                2